Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2020

                                      No. 04-20-00129-CV

                                       Guangcun HUANG,
                                           Appellant

                                                 v.

                                        Linman CHANG,
                                            Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-12481
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER
        Appellee’s third motion to extend time to file the appellee’s brief is granted. We order the
appellee’s brief due December 23, 2020. Counsel is advised that no further extensions of time
will be granted absent a timely motion that: (1) demonstrates extraordinary circumstances
justifying further delay; (2) advises the court of the additional efforts counsel has expended in
preparing the brief; and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy workload to be an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court